DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) claim 16 recites the limitation “wherein the electrical analysis signal, when transferred into a frequency space, comprises a superposition of two or more non-zero frequency components at least at one or more sampling times; . . . . [italicizing by the Examiner]”  It Is not clear whether this claim actually requires that a transferring of the electrical analysis into a frequency space be performed.

b) Claim 19 recites the limitation "the variable bandpass filter" in lines 2 and 6.  There is insufficient antecedent basis for this limitation in the claim;

c) claim 23 recites the step of applying “applying a DC offset to the sample.”  Does this mean that that the electrical analysis signal, which is applied to the sample, includes a DC offset?

d) claim 24 is a device claim (“An analyte measurement device . . . .”).  It recites the limitation “wherein the electrical analysis signal, when transferred into a frequency space, comprises a superposition of two or more non-zero frequency components at one or more sampling times; . . . .[italicizing by the Examiner]”  It is not clear how this limitation further limits claimed device as it reads as a method step.   If published in a patent the Public would not if whether they had to perform a transfer into frequency space in order to infringe the claimed device.   

e) claim 30 recites, “The analyte measurement device according to claim 24, further comprising a DC offset generator configured to apply a DC offset to the sample.”  Does this mean that that the electrical analysis signal, which is applied to the sample, includes a DC offset?

f) claim 32 is a device claim (“An analyte measurement device . . . .”).  It recites the limitation “when [the electrical analysis signal is] transferred into a frequency space, a superposition of two or more non-zero frequency components at one or more sampling times; . . . .[italicizing by the Examiner]”  It is not clear how this limitation further limits claimed device as it reads as a method step.   If published in a patent the Public would not if whether they had to perform a transfer into frequency space in order to infringe the claimed device.   



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 21-24, and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Buck, Jr. et al. US 2016/0011140 A1 (hereafter “Buck”).


Addressing claim 16, Buck discloses a method of measuring an analyte in a sample (see claim 12.  Note that in rejecting this claim using Buck the Examiner broadly construes either the “analyte” in Buck, such as glucose (claim 15), as the claimed analyte, or the antioxidant, for example, ascorbate (claim 14), as the analyte, as the concentration of both are measured by the method of Buck.), the method comprising: 
applying an electrical analysis signal to the sample during a measurement time interval (note the following in claim 1 (from which claim 13 depends) 

    PNG
    media_image1.png
    299
    434
    media_image1.png
    Greyscale

Also,

    PNG
    media_image2.png
    120
    427
    media_image2.png
    Greyscale

), wherein the electrical analysis signal, when transferred into a frequency space, comprises a superposition of two or more non-zero frequency components at least at one or more sampling times (this limitation may be inferred from the following 

    PNG
    media_image3.png
    114
    416
    media_image3.png
    Greyscale

(see claim 1);

    PNG
    media_image4.png
    151
    429
    media_image4.png
    Greyscale

(see claims 12 and 13); 

    PNG
    media_image5.png
    558
    822
    media_image5.png
    Greyscale

; and

    PNG
    media_image6.png
    72
    482
    media_image6.png
    Greyscale

); 
measuring at least one electrical response signal from the sample (note the following in claim 1

    PNG
    media_image7.png
    56
    401
    media_image7.png
    Greyscale

 
); 
analyzing the electrical response signal (this step may be inferred from the following in claim 1 

    PNG
    media_image8.png
    59
    408
    media_image8.png
    Greyscale

Also,

    PNG
    media_image9.png
    206
    417
    media_image9.png
    Greyscale

); and 
determining an amount of the analyte in the sample based on the analyzing (note the following in claim 1

    PNG
    media_image10.png
    60
    417
    media_image10.png
    Greyscale


Also,
 
    PNG
    media_image11.png
    101
    414
    media_image11.png
    Greyscale

(see claim 9). 
So again, either the antioxidant or the analyte of Buck may be construed as the claimed analyte.).


Addressing claim 21, for the additional limitation of claim see again Buck 
Figure 8A and paragraph [0013]. 


Addressing claim 22, for the additional limitation of claim note the following

    PNG
    media_image12.png
    351
    485
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    383
    473
    media_image13.png
    Greyscale



Addressing claim 23, for the additional limitation of claim note the following

    PNG
    media_image14.png
    241
    586
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    183
    594
    media_image15.png
    Greyscale


Addressing claim 24, Buck discloses an analyte measurement device (Figure 2) for measuring an analyte in a sample (see paragraph [0068] and claim 12.  Note that in rejecting this claim using Buck the Examiner broadly construes either the “analyte” in Buck, such as glucose (claim 15), as the claimed analyte, or the antioxidant, for example, ascorbate (claim 14), as the analyte, as the concentration of both are measured by the method of Buck.), the analyte measurement device comprising: 
a signal generator configured to generate an electrical analysis signal (

    PNG
    media_image16.png
    242
    591
    media_image16.png
    Greyscale

), wherein the electrical analysis signal, when transferred into a frequency space, comprises a superposition of two or more non-zero frequency components at one or more sampling times (this limitation may be inferred from the following 

    PNG
    media_image3.png
    114
    416
    media_image3.png
    Greyscale

(see claim 1);

    PNG
    media_image4.png
    151
    429
    media_image4.png
    Greyscale

(see claims 12 and 13); 

    PNG
    media_image5.png
    558
    822
    media_image5.png
    Greyscale

; and

    PNG
    media_image6.png
    72
    482
    media_image6.png
    Greyscale

); 
a controller connected to the signal generator and electrically connectable to the sample, the controller configured to measure at least one electrical response signal from the sample when the sample is exposed to the electrical analysis signal (

    PNG
    media_image17.png
    246
    609
    media_image17.png
    Greyscale

).

Addressing claims 28 and 29, for the additional limitations of claim see again Buck Figure 8A and paragraph [0013]. 






Addressing claim 30, for the additional limitation of claim note the following

    PNG
    media_image14.png
    241
    586
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    183
    594
    media_image15.png
    Greyscale



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Buck.

Addressing claim 31, as a first matter, Buck discloses an analyte measurement deice according to claim 30.  See the rejection of claim 30 under 35 U.S.C. 102(a)(2) above.
Although Buck does not appear to specifically disclose having the signal generator be configures as claimed, the signal generator of the Buck measurement device is clearly versatile and can form pulsing signals of various shapes, durations, amplitudes, and ramp rates.  See paragraphs [0011]-[0018] and [0099].  Also, Buck discloses 

    PNG
    media_image18.png
    121
    594
    media_image18.png
    Greyscale

Thus, there is a reasonable expectation that the signal generator of the Buck measurement device is already capable of generating a sequence of pulses as claimed.  In any event, barring a contrary showing, such as unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the signal generator of Buck be so configured because it would then be only one other signal generator variation configuration similar to the many variations of ways of generating a sequence of pulses already suggested by Buck.  Especially as claim 31 does not limit in any way the sample type or analyte, the claimed sequence of pulses is on its face just due to routine trial and error experimentation, consistent with teachings of Buck, to optimize the sequence of pulses in order to optimize the analyte measurement accuracy.



	 

Other Relevant Prior Art

The International Search Report for International application no. PCT/EP2018/078686 cites the doctoral thesis of Gavin Teague, entitled “Mass flow measurement of multi-phase mixtures by means for tomographic techniques,” as an “X” document against claims 1 and 8 of that application.  The corresponding Written Opinion deems claims 1 and 8 to lack novelty and an inventive step of the doctoral thesis of Gavin Teague.  However, in independent claim 16 of U.S. application 16/757104 is for “[a] method of measuring an analytes in a sample, . . . “ and each of independent claims 24 and 32 is for “[a]n analyte measurement device for measuring an analyte in a sample, . . . .”  In contrast, the Written opinion states, in summarizing the doctoral thesis of Gavin Teague,

    PNG
    media_image19.png
    162
    700
    media_image19.png
    Greyscale
 


Hui et al., “Quantitative Rapid Analysis Method for Ofloxacin in Raw Milk Based on Molecule-Specific Recognition and Electrochemical Impedance Spectrum,” Transactions s of the ASABE (American Society of Agricultural and Biological Engineers) 60(5):1439-1443, January 2017 (hereafter “Hui”) discloses a method similar to that of at least claim 17 of U.S. application 16/757104; however in Hui white noise is added not to the electrical analysis signal applied to the sample, but to the measured electrical response (impedance) from the sample.  See in Hui the title, Abstract, Figure 1, Stochastic Resonance, which is on page 1441, and Ofloxacin Quantitative Measurement, which is on page 1442 (noting especially 

    PNG
    media_image20.png
    149
    445
    media_image20.png
    Greyscale

).

Kang et al. CN 104132967 A, based on an EPO computer-generated English language translation (hereafter Kang”) discloses a method similar to that of at least claim 2 of U.S. application 16/757104; however, in Kang an appropriate noise, such as white noise, is added not to the electrical analysis signal applied to the sample, but to the measured electrical response (resistance) from the sample.  See in Kang Technical Field, which is on page 1; the fourth paragraph of Background technique, which is on page 1; and see steps 1-7 in the top portion of page 7.  



Allowable Subject Matter


Claims 17-19, 25, 26, and 32-35 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




The following is a statement of reasons for the indication of allowable subject matter:
a) in claim 17 the combination of limitation requires that “the electrical analysis signal comprises a noise signal, the noise signal comprising at least one of: a white noise frequency spectrum, a pink noise frequency spectrum, a red noise frequency spectrum, a blue noise frequency spectrum, a violet noise frequency spectrum, or a grey noise frequency spectrum.”
In contrast, in Buck there is no suggestion of having the electrical analysis signal comprises a noise signal.  Buck, can, in fact, be said to teach away from having the electrical analysis signal comprises a noise signal because Buck discloses 

    PNG
    media_image21.png
    211
    494
    media_image21.png
    Greyscale
; and

    PNG
    media_image22.png
    132
    477
    media_image22.png
    Greyscale
   
(see paragraph [0096]).


b) in claim 18 the combination of limitation requires that “the electrical response signal is filtered by a variable bandpass filter, the variable bandpass filter comprising a center frequency that is varied during the measurement time interval; and analyzing the electrical response signal comprises analyzing at least a portion of the electrical response signal that is filtered by the variable bandpass filter.[italicizing by the Examiner]”
	In contrast, while Buck does disclose filtering the electrical response signal the filtering appears to use a static bandpass filter: 

    PNG
    media_image23.png
    364
    533
    media_image23.png
    Greyscale


c) claims 19 and 10 depend directly or indirectly from allowable claim 17.

d) in claim 25 the combination of limitation requires that “the signal generator comprises a noise generator configured to generate one or more of: a white noise frequency spectrum, a pink noise frequency spectrum, a red noise frequency spectrum, a blue noise frequency spectrum, a violet noise frequency spectrum or a grey noise frequency spectrum.”
	The discussion above in regard to the allowability of claim 17 also applies to claim 25.


e) in claim 26 the combination of limitation recites,” The analyte measurement device according to claim 24, further comprising a variable bandpass filter connected to the controller and tunable by the controller, wherein the variable bandpass filter is configured to filter the electrical response signal from the sample.”
	The discussion above in regard to the allowability of claim 18 also applies to claim 26.

f) claim 27 depends from allowable claim 26.

g) in claim 32 the combination of limitation requires “a variable bandpass filter connected to the controller and tunable by the controller, the variable bandpass filter configured to filter the electrical response signal from the sample.”
The discussion above in regard to the allowability of claim 18 also applies to claim 32.

h) claims 33-35 depend from allowable claim 32.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        June 9, 2022